DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6,8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-3 of U.S. Patent No. 10766322 (‘322 from now on). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1,4,5,8 and 9 in the current application are within claim 1 of Patent ‘322;
Claim 2 and 6 in the current application are within claim 2 of Patent ‘322;
Claim 3 in the current application is within claim 3 of Patent ‘322.

Claim Objections
Claim 7 objected to because of the following informalities:  there is two claim 7’s, one should be renumbered to correct the error, the claims will be examined as claim 7A and claim 7B.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3,4,8-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Withers (US 7793968). Regarding claims 1,8,9, Withers discloses an underbed hitch mount system on a vehicle with a vehicle frame (42) comprising:
a structural frame member (10) operably connectable to a frame of a vehicle (figure 3) under a load bed of the vehicle (figure 2), comprising: 
first and second rail mounts (28,30) each having a pair of rail members (18a-18d) extending therefrom and inserted into the first and second rail mounts; 
a mid rail (32) connected to the first and second rail mounts; 
a socket (22) positioned on each of the rail members, each socket engageable with a receiving member (which can be seen as the area of the rail members where the socket in placed); and 
a hitch ball socket (16) positioned on the mid rail, the hitch ball socket engageable with a hitch (44); wherein the rail members are casted. 
Withers does not mention that the rail members are made from bar stock, tubing or sheet metal. However, one of ordinary skill in the art should have the knowledge that the rails members in Withers can be made of tubing or welded together out of sheet metal, in order to have the same end product, wherein altering Withers can be seen as simple substitution of one known element for another to obtain predictable results.
Regarding claim 3, wherein the mid rail and the first and second rails mounts are monolithically formed as withers discloses casting.
Regarding claims 4 and 13, wherein the first and second rail mounts each comprise a pair of rail members (18a-18d) extending therefrom and inserted into the first and second rail mounts, wherein the sockets (22) are positioned on the first and second rail mounts.
Regarding claim 10, the rails members (18a-18d) can be seen as frame mount  brackets attaching the rail mounts to the frame of the vehicle.
Regarding claim 11, wherein the first frame mount bracket is positioned between the first rail mount and the frame (see figure 5).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Withers in view of McCall (US 2014/0339791). Withers further shows that the rails mounts have a generally rectangular cross-section (see figure 9), however withers not show the mid rail to be C-shaped. However; McCall discloses a hitch assembly for a truck frame comprising a C-shaped section (16, Para. 0006) that has a hitch ball socket (31) where a hitch is placed (see figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the current invention to modify the Withers  by having the mid rail be of a generally C-shaped cross section, wherein having a C-shaped cross-section would strengthen the mid rail for better support against torsional forces and forces exerted onto the mid rail during use. Wherein the combination of Withers and McCall can be seen as combining prior art elements according to known methods to yield predictable results, in the instant case the c-shaped mid rail would provide a stronger support for the hitch in between the first and second rail mounts.

Claims 5 and 7A is/are rejected under 35 U.S.C. 103 as being unpatentable over Withers in view of Fandrich (US 6520528). Regarding claim 5, Withers does not show a base plate that extends under the mid rail and along a portion of the rails mounts. However; Fandrich discloses an underbed gooseneck hitch assembly comprising: a pair of rail mounts (12) with a mid rail plate (15) in between them and, a base plate (20) mounted under the mid rail and a section of the rail mounts (see figure 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the current invention to modify Withers by adding a base plate under the mid rail and a section of the first and second rail mounts, in order to protect the mid rail and rail mounts and to structurally strengthen the frame member; wherein the combination of Withers and Fandrich can be seen as the use of known technique to improve similar devices in the same way. In the instant case, adding the base plate would bring more structural support to the frame while also protecting the mid rail from the elements.
Regarding claim 7A, Fandrich further discloses a plates (38,40), wherein the combination of Withers and Fandrich ends in a mid rail, first and second rail mounts that are formed to make one piece that would make a top portion (as shown by Withers), then the plate (20 of Fandrich) can be seen as the bottom portion that was formed as one piece, wherein when assembling the combination, the top portion (which includes the mid rail and the first and second rail mounts) and the bottom portion (which is made of plate 20) would come together and attached to each other. It would have been obvious for one of ordinary skill in the art to add plate (20) to the combination of Withers and Fandrich, in order to further secure the socket with the mid rail as the plate (20) would be welded to secure the socket. The combination of Withers and Fandrich can be seen as the use of known technique to improve similar devices in the same way; in the instant case the plate (20) would prevent movement of the socket and would further secure the socket to the mid rail.

Claim(s) 6 and 7B is/are rejected under 35 U.S.C. 103 as being unpatentable over Withers in view of Fandrich as applied to claim 5 above, and further in view of McCall (US 2014/0339791). Withers further shows that the rails mounts have a generally rectangular cross-section (see figure 9), however withers nor Fadrich do not show the mid rail to be C-shaped. However; McCall discloses a hitch assembly for a truck frame comprising a C-shaped section (16, Para. 0006) that has a hitch ball socket (31) where a hitch is placed (see figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the current invention to modify the combination of Withers and Fadrich by having the mid rail be of a generally C-shaped cross section, wherein having a C-shaped cross-section would strengthen the mid rail for better support against torsional forces and forces exerted onto the mid rail during use. Wherein the combination of Withers, Fadrich and McCall can be seen as combining prior art elements according to known methods to yield predictable results, in the instant case the c-shaped mid rail would provide a stronger support for the hitch in between the first and second rail mounts.
Regarding claim 7B, a person of ordinary skill in the art would know that the mid rail, the first and second rail mounts  (in Withers) are made of sheet metal that has been rolled/formed to create a rectangular tubular member, in order to make them structurally sound as metal becomes stronger once folded; wherein the mid rail, the first and second rail mounts are the top portion and when combined with Fandrich, the bottom portion (20) which is also folded can also be seen as and include a base plate that extends under and within the mid rail and under a portion of the first and second rail mounts.

Allowable Subject Matter
Claims 12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARLON A ARCE/Examiner, Art Unit 3611                                     


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611